Response to Amendment
1.	This office action is in response to the amendment of 2/8/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1, 3, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent 5,095,404) in view of Buffone et al. (WO 2015/132250) and Zhamu et al. (US 2014/0190676).
Chao discloses a vapor-based heat transfer apparatus 81 (heat transfer is caused by vaporization of a working fluid, column 4, lines 8-9), the apparatus comprising a hollow structure 83 (see Fig. 7) made of a thermally conductive material (vaporization takes place inside the hollow structure 83, column 4, lines 4-9), a wick structure 99 in contact with the wall of the hollow structure, and a working liquid 43 within the hollow structure (column 4, lines 8-9).  Chao does not disclose the wick structure comprising a first graphene material.  Buffone et al. teaches a heat transfer apparatus comprising a hollow structure 7 and a wick 15 within the hollow structure in which the wick comprises a graphene material comprising a core material 15, wherein the graphene porous is a very efficient heat transfer material.  Zhamu et al. teaches a graphene material comprising a graphene composite having graphene sheets dispersed in a matrix selected from carbon [0045], and comprises a layer of graphene mat [0084].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chao by replacing the wick with a wick comprising a graphene material to provide effective heat transfer as taught by Buffone et al. and by using a graphene material comprising a graphene composite having graphene sheets in a matrix of carbon, and the graphene material comprising a graphene film as taught by Zhamu  et al. to provide effective heat transfer for the wick.  Since the hollow structure of Chao comprises a thermally conductive material, using a material having the recited thermal conductivity of claims 1 and 10 would have been a matter of design choice based on the application of .
4.	Claims 2, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Buffone et al. and Zhamu et al. as applied to claim 1 above, and further in view of Tilak et al.
Tilak et al. teaches a heat transfer apparatus comprising a graphene material comprising graphene oxide sheets to aid in maximum heat transfer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the prior art device by replacing the graphene sheets formed of graphene oxide to help maximize heat transfer of the prior art device as taught by Tilak et al.  Regarding claim 5, Chao and Buffone et al. teach the graphene material being bonded to the wall of the hollow structure, and the graphene material taught by Tilak et al. is a coating comprising graphene sheets.  Since the material is already bonded to the wall of the hollow structure, the addition .
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent 5,095,404) in view of Buffone et al. (WO 2015/132250) and Lee.
Chao discloses a vapor-based heat transfer apparatus 81 (heat transfer is caused by vaporization of a working fluid, column 4, lines 8-9), the apparatus comprising a hollow structure 83 (see Fig. 7) made of a thermally conductive material (vaporization takes place inside the hollow structure 83, column 4, lines 4-9), a wick structure 99 in contact with the wall of the hollow structure, and a working liquid 43 within the hollow structure (column 4, lines 8-9).  Chao does not disclose the wick structure comprising a first graphene material.  Buffone et al. teaches a heat transfer apparatus comprising a hollow structure 7 and a wick 15 within the hollow structure in which the wick comprises a graphene material comprising a core material 15, wherein the graphene is a very efficient heat transfer material.  Lee teaches a vapor-based heat transfer apparatus comprising a working fluid selected from methyl alcohol [0025].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chao by replacing the wick with a wick comprising a graphene material to provide effective heat transfer as taught by Buffone et al. and by using a working fluid of methyl alcohol as taught by Lee for effective heat transfer also.
Response to Arguments
6.	Applicant's arguments have been fully considered but they are not persuasive. The office action of 11/29/2021 acknowledges the structure limitations that are not disclosed by Chao, however, the 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.  Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/DAVIS D HWU/Primary Examiner, Art Unit 3763